DETAILED ACTION

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to the remark entered on February 5th, 2021.
Claims 1 – 21 are pending in current application.
The information disclosure statement (IDS) submitted in March 21st, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited controlling essence claim limitation regarding, “a state of the input device” and “a non-zero order of magnitude” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description for essence and controlling claim limitation regarding “a state of an input device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No.10582979, Peine.
Although the claims at issue are not identical, they are not patentably distinct from each other because Peine exhibited overlapping scope of claims 1 – 20 of this instant application with, “method of controlling a tool of a robotic system…receiving a signal representative of a movement distance of an input device coupled to an input shaft of an input arm…determining a state of an input repositioning control…body of the input device…scaling the movement distance based on a repositioning scaling factor or an operating scaling factor depending on the state of the repositioning control…moving the tool of the robotic system…non zero order magnitude lesser distance….scaling the movement distance…active state…inactive state…neutral position…longitudinal axis of the body…petal extending radially from the body….petal proximally….pivoted away from the neutral position…”. Thus, claims 1 – 21 of this instant application exhibited overlapping scope of prior parent application, now U.S. Patent No.10582979, Peine, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nowlin et al (US Pat Pub No. 2002/0128552) in view of Wang et al (US Pat No. 7,695,481).

As for claims 1 and 8, Nowlin et al shows a method of controlling a tool of a robotic system comprising: 

determining a state as active and inactive of an input device repositioning control (See at least Para 0137 - 0139 for clutching indicating the state of the input device repositioning control); 
 the repositioning control is support on the body of the input device ( See at least Para 0006 for repositioning control implemented upon control/input device as supported surgical operation control; also at least Para 0137 - 0139 for clutching indicating the state of the input device repositioning control); 
moving the tool of the robotic system based on the state of the repositioning control (See at least Para 0135 for clutching to control repositioning state and movement of each tool); 
scaling the movement distance based on a repositioning mode or an operating mode depending on the state of the repositioning control (See at least Para 0010 for first mode as operating mode and second mode as repositioning mode in position control in different scales(shown by Wang as S1- S5) in Para 0107 for movement distance scaling); 
moving the tool of the robotic system based on the scaled movement distance (See at least Para 0107 for movement to new position in scaled different distance), 
the tool moving at least a non-zero order of magnitude lesser distance when the movement distance is based on the repositioning mode instead of the operating mode 

Wang et al further shows multiple scaling factors under different modes of Nowlin (See at least Para 0061 for the movement of the handles is scaled so that end effectors have corresponding movement for position each arm 16,18, col 6, lines 15 – 35 using scaling factors S1 – S5, col 9, lines 39 - 60).  Wang further states on Col 9, lines 30 where states, “input button may alternative latched so that movement of the corresponding instruments toggles between active and inactive each time” as corresponding to applicant’s active/inactive mode along five different operation incremental position values in different space as M1 – M5, with respect to Scaling factor S1 – S5 on Col 9, lines 30 – 65.
It would have been obvious for one of ordinary skill in the art, to provide each robot arm under different mode using multiple scaling factors, as taught by Wang, for the repositioning and operating mode of robotic arm of Nowlin, in order to suitable scaling specification of Wang, for the different scaling of Nowlin, Para 0107. 

As for claim 15, Nowlin et al shows a method of controlling a tool of a robotic system comprising: 

determining a state as active and inactive of an input device repositioning control (See at least Para 0137 - 0139 for clutching indicating the state of the input device repositioning control); 
 wherein the repositioning control is support on the body of the input device ( See at least Para 0006 for repositioning control implemented upon control/input device as supported surgical operation control; also at least Para 0137 - 0139 for clutching indicating the state of the input device repositioning control); 
scaling the movement distance based on a repositioning mode or an operating mode depending on the determined state of the repositioning control (See at least Para 0010 for first mode as operating mode and second mode as repositioning mode in position control to be determined in different scales (shown by Wang) in Para 0107 for movement distance scaling); 
moving the tool of the robotic system based on the scaled movement distance (See at least Para 0107 for movement to new position in scaled different distance), the tool moving at least a non-zero order of magnitude lesser distance when the movement distance is based on the repositioning mode instead of the operating mode (See at least Para 0159 for tool moving under repositioning mode with torque non zeroed order magnitude corresponding to movement even though gain does not exist; see also para 

Wang et al further shows multiple scaling factors under different modes of Nowlin (See at least Para 0061 for the movement of the handles is scaled so that end effectors have corresponding movement for position each arm 16,18, col 6, lines 15 – 35 using scaling factors S1 – S5, col 9, lines 39 - 60).  Wang further states on Col 9, lines 30 where states, “input button may alternative latched so that movement of the corresponding instruments toggles between active and inactive each time” as corresponding to applicant’s active/inactive mode along five different operation incremental position values in different space as M1 – M5, with respect to Scaling factor S1 – S5 on Col 9, lines 30 – 65.
It would have been obvious for one of ordinary skill in the art, to provide each robot arm under different mode using multiple scaling factors, as taught by Wang, for the repositioning and operating mode of robotic arm of Nowlin, in order to suitable scaling specification of Wang, for the different scaling of Nowlin, Para 0107. 

Response to Arguments
In response to applicant’s remark that Nowlin does not shows the concept of two modes with that of accounting for differences in scale in which the input is moved between the different spaces  and does not show “two modes are determine which scaling factor to apply to a movement distance for moving the tool of the robotic system”
and therefore does not shows the claim limitation regarding “moving the tool of the based on the scaled movement distance is scaled based on the repositioning factor instead of the operating scaling factor” and “scaling the movement distance based on the repositioning scaling factor when the repositioning control is in an active state and scaling the movement distance based on the operating scaling factor when the repositioning control is in an active state” as recited.
However, upon further review, applicant’s written description merely states two modes as active and inactive state with different scaling factor states on Applicant’s written description, Paragraph 0005 -0008,0038 and 0040 as the only paragraphs discussed modes as active and inactive states“.  
Applicant is invited to further supplement applicant’s written description paragraphs that skilled in the art might missed.
[0005]…determining a state of an input device …The method may include scaling the movement distance based on the repositioning scaling factor when the repositioning control is in an active state and scaling the movement distance based on the operating scaling factor when the repositioning control is in an inactive state.  
[0006]…The method may include determining that the ring is in the active state… determining that the ring is in the inactive state... 
[0007]…the ring is in the active state…the ring is in the inactive state when the ring is in the neutral position. [0008]…the petal is in the active state… the ring is in the inactive state when the ring is in the neutral position. Engaging the petal of the input device may include pivoting the petal proximally. The petal may be moved away from the neutral position when pivoted away from the neutral position.  
[0038] one of the activated and deactivated positions “A”, “D” of the repositioning control 64 may be used to enter a traditional “clutching” mode in which the tool 20 is operatively decoupled from the input device 60 so when the input device 60 is moved the tool 20 does not move. The other of the activated and deactivated positions “A”, “D” of the repositioning control 64 may be used to leave the “clutching” mode and recouple the input device 70 to the tool 20 so that the tool 20 moves as the input device 70 is moved.  
[0040] In other instances, one of the activated and deactivated positions “AP”, “AD” of the repositioning petal 74 may be used to enter a traditional “clutching” mode …the other of the activated and deactivated positions “AP”, “AD” of the repositioning petal 74 may be used to leave the “clutching” mode and recouple the input device 70 to the tool 20 so that the tool 20 moves as the input device 70 is moved.

different spaces” as what exactly the different spaces referring to. The only paragraph regrading “different” relating to “different scaling factor” as shown on applicant’s written description Paragraph 001l also shown by Wang as stated following on Col 9, lines 30.  Applicant is advised to point out the origin of applicant’s remark.  
	Thus, in this instant case, applicant’s two modes are mode in active state and mode in inactive states are indeed shown by Nowlin in view of Wang where Nowlin shows first and second mode as applicant acknowledged as on Nowlin, Para 0010, applicant’s remark Page 6. 
Wang further states on Col 9, lines 30 where states, “input button may alternative latched so that movement of the corresponding instruments toggles between active and inactive each time” as corresponding to applicant’s active/inactive mode. 
Therefore, Wang indeed shows two modes accounting for differences in scale on Col 9, lines 30 as active/inactive states in which the input is moved between the different spaces and Nowlin in view of Wang shows “two modes are determine which scaling factor to apply to a movement distance for moving the tool of the robotic system”.
It is also further noted that applicant's remark against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, applicant’s remark states Wang disclose “a single mode”; however, upon further review, skilled in the art could not locate any paragraph of Wang states “a single mode”; applicant is advised to point out the origin of applicant’s interpretation rather than mere general allegation for bona fide attempt.
It is also noted that applicant's remark fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In this instant case, Wang explicitly shows five different operation incremental position values in different space as M1 – M5, with respect to Scaling factor S1 – S5 on Col 9, lines 30 – 65 where applicant stated “a single mode” were not in the reference for specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant is advised to provide factual reference content rather than mere general allegation.


In this instant case, the most closest applicant’s written description located by skilled in the art directs to Paragraph 0045 of applicant’s written description where merely states, “When the repositioning control 64 is in the activated position, the processing unit 30 scales the signal from the input device 60 by a second scaling factor (e.g., scaling factor “Sf2” or repositioning scaling factor " RS ") (Step 144). Then, the processing unit 30 manipulate”.  Applicant is advised to point out the origin of applicant’s remark. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666